Citation Nr: 0314435	
Decision Date: 07/01/03    Archive Date: 07/10/03	

DOCKET NO.  00-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1975 to December 
1983 and from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board remanded the appeal in February 2001.  


FINDING OF FACT

The veteran does not have PTSD and his depressive disorder 
and psychosis did not exist during active duty, within one 
year of termination of active duty, and are not related to 
active duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD and 
depression, was not incurred in or aggravated by active 
service and the service incurrence of psychosis may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans' Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.  (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran has been provided with a statement of the 
case and supplemental statement of the case, as well as a May 
2001 letter, informing him regarding evidentiary development 
under the VCAA, the governing legal criteria, the evidence 
necessary to substantiate his claim, the evidence considered, 
and the reasons for the denial of his claim.  The May 2001 
letter requested that he provide names and addresses of 
medical care providers who had treated him for a psychiatric 
disorder.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been afforded a VA examination and multiple 
attempts have been made to obtain service medical records.  
Service medical records were originally provided in February 
1993.  A June 1994 response reflects that there were no 
additional records available.  An August 2002 response 
reflects that service medical records had been previously 
provided in 1993.  Therefore, it is concluded that the VA has 
complied with the VCAA because multiple attempts have been 
made to obtain service medical records and responses clearly 
indicate that there are no further service medical records 
forthcoming.  The veteran did not respond to the May 2001 
inquiry regarding treatment.  Therefore, it is concluded that 
the VA has complied with the VCAA, to the extent possible, 
and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection for PTSD requires 
medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records reflect no complaint, 
finding, or treatment for any psychiatric disability.  The 
report of a February 1993 VA general examination reflects 
that the veteran was psychiatrically normal.  A May 1997 VA 
outpatient treatment record notes that the veteran was seen 
for depression.

The report of a December 2002 VA psychiatric examination 
notes that the veteran carried a variety of diagnoses 
including psychosis not otherwise specified, PTSD, neurotic 
disorder not otherwise specified, and depressive disorder not 
otherwise specified.  The examiner had access to and reviewed 
the veteran's medical records and claims file.  The diagnoses 
included depressive disorder not otherwise specified and 
psychosis not otherwise specified.  The examiner commented 
that the military record did not substantiate the claims of 
treatment on active duty for mental disorders.  He also 
commented that the veteran had reported symptoms of PTSD but 
he did not meet the threshold criteria for that diagnosis.  

Although the veteran has been diagnosed with PTSD, the Board 
will accord greater probative weight to the report of the 
December 2002 VA examination because this examination report 
was completed by an examiner who had access to the veteran's 
complete record.  Therefore, a preponderance of the evidence 
is against a finding that the veteran currently has PTSD.  
The veteran is currently diagnosed with a depressive disorder 
and psychosis.  However, there is no competent medical 
evidence that either depressive disorder or psychosis existed 
during active service or within one year of discharge from 
active service.  In February 1993 the veteran was found to be 
psychiatrically normal.  The first psychiatric care is 
indicated to have occurred in 1997.  The examiner, who 
completed the December 2002 examination, has offered their 
opinion that the veteran's currently manifested psychiatric 
disorders are not related to service.  There is no competent 
medical evidence relating currently manifested psychiatric 
disorders to service.  Therefore, a preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder to include 
PTSD and depression.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

